Citation Nr: 0721295	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  02-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic eye disorder, 
to include open-angle glaucoma, Meibomian gland disease, and 
nuclear sclerotic cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This case returns to the Board 
following a remand to the RO in January 2004.


FINDINGS OF FACT

1.  There is no evidence of open-angle glaucoma in service or 
for several years thereafter, and no competent and probative 
evidence of a nexus between the current open-angle glaucoma 
and the veteran's period of active service.

2.  There is no evidence of nuclear sclerotic cataracts in 
service or for several years thereafter, and no competent and 
probative evidence of a nexus between the current nuclear 
sclerotic cataracts and the veteran's period of active 
service.

3.  There is competent medical evidence of a nexus between 
the veteran's current Meibomian gland disease and symptoms 
exhibited in service.


CONCLUSIONS OF LAW

1.  Service connection for open-angle glaucoma is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307 (2006).   

2.  Service connection for nuclear sclerotic cataracts is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).  
 
3.  Service connection for Meibomian gland disease is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system such as glaucoma).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, the veteran alleges that one or more of his current 
chronic eye disorders had their onset in service.  
Specifically, the veteran testified at his April 2002 RO 
hearing that his eyes used to tear upon exposure to light in 
service, and stated his belief that this was the onset of his 
branch retinal vein occlusions, which were first diagnosed in 
2001.  However, service medical records do not show any 
evidence of a chronic eye condition.  In December 1969, the 
veteran was diagnosed with non-pathological photophobia and 
prescribed sunglasses for outdoor wear.  The veteran was next 
diagnosed with an acute viral-type conjunctivitis of the left 
eye at the Darnall Army Hospital in Fort Hood, Texas in 
February 1971.  The physician opined that the condition was 
probably an allergic reaction and ruled out a foreign body.  
In January 1975, the veteran was prescribed prescription 
plastic lenses for near-sightedness.  But see 38 C.F.R. § 
3.303(c) (refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation).  In his 
March 1988 report of medical history, the veteran indicated 
that he did not know if he ever had eye trouble.  However, 
his March 1988 retirement examination report noted that his 
visual acuity and refraction was normal, with distant vision 
of 20/20, bilaterally, as well as near vision of 20/20 in the 
right eye and 20/25 in the left eye.  In addition, post-
service medical evidence are negative for any chronic eye 
disorder for several years after the veteran's discharge.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  The veteran 
was first diagnosed with branch retinal vein occlusions and 
vitreous hemorrhage in 2001, thirteen years after his 
separation from service in 1988.  

The veteran was afforded two VA eye examinations.  In his 
January 2004 examination, the physician diagnosed the veteran 
with primary open-angle glaucoma, dry eye syndrome, and 
nuclear sclerotic cataracts.  The physician opined that the 
open-angle glaucoma was not likely secondary to an acquired 
condition during service.  The physician further related that 
the veteran's dry-eye syndrome was likely secondary to the 
presence of bilateral pterygia, and that it was more likely 
than not secondary to having acquired pterygia during 
service.  Finally, the examiner stated that the veteran's 
nuclear sclerotic cataracts are age related and unlikely to 
have been acquired during service.  

The veteran was afforded a second VA eye examination in March 
2005, in which the veteran was diagnosed with open-angle 
glaucoma; mild hyperopia that corrects to 20/20, bilaterally; 
Meibomian gland disease (resulting in the veteran's dry 
eyes); and mild nuclear sclerotic cataracts.  

In December 2006, a comprehensive medical opinion to 
supplement the March 2005 examination report was completed.  
Prior to writing the opinion, the VA physician reviewed the 
veteran's entire claims folder and noted the veteran's 
diagnoses of open-angle glaucoma, Meibomian gland disease, 
and mild nuclear sclerotic cataracts, as well as the 2001 
diagnosis of branch retinal vein occlusion with accompanying 
pre-retinal hemorrhage.  The physician noted that open-angle 
glaucoma is a primarily heritable condition, and opined that 
it is not likely that the veteran's glaucoma was caused by 
his exposure to bright light in service.  The examiner also 
noted that it is possible and probably likely that the 
veteran experienced symptoms of Meibomian gland disease such 
as burning, tearing, and photophobia while in service, but 
that the disease was likely not related to his military 
service.  However, the physician explicitly stated that he 
could not say without speculating whether the veteran's open-
angle glaucoma and Meibomian gland disease first manifested 
during military service.  With regard to the veteran's 
cataracts, the physician opined that visual significance from 
mild nuclear cataracts while in service is unlikely, and it 
was also unlikely that the cataracts were caused by military 
service.  Finally, the physician opined it was unlikely that 
the veteran's branch retinal vein occlusion first manifested 
in service or was associated with his activities in service 
because the condition is not known to result from light 
exposure, trauma, or other military exposure.  

With respect to the veteran's open-angle glaucoma and mild 
nuclear sclerotic cataracts, the Board notes that there was 
no complaint of, treatment for, or diagnosis of either 
condition in service, see 38 C.F.R. § 3.303(b), nor was there 
any documented manifestation of open-angle glaucoma to a 
degree of ten percent or more within one year of the date of 
the veteran's separation from service.  See  3.307(a)(3).  

Moreover, there is no competent evidence of a nexus between 
the veteran's open-angle glaucoma or mild nuclear sclerotic 
cataracts and his period of active duty service.  To the 
contrary, the author of the December 2006 VA medical opinion 
explicitly stated that that it is not likely that the 
veteran's glaucoma was caused by his exposure to bright light 
in service and that it was also unlikely that the cataracts 
were caused by military service.  This only provides 
additional evidence against the veteran's claims for service 
connection for glaucoma and cataracts.  The Board emphasizes 
that the veteran's opinions as to the etiologies of these 
conditions are offered without the benefit of medical 
education or training.  Therefore, the veteran's personal 
belief that his glaucoma and cataracts are related to service 
is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for open-angle glaucoma and mild nuclear sclerotic cataracts.  
38 U.S.C.A. § 5107(b).  

However, both the January 2004 VA examiner and the author of 
the December 2006 VA medical opinion note the likelihood that 
several of the symptoms experienced by the veteran in service 
(including burning, tearing, and photophobia) were early 
manifestations of the his current Meibomian gland disease / 
dry-eye syndrome.  There is no evidence suggesting that these 
symptoms preexisted the veteran's period of active service.  
While the evidence is hardly conclusive, it is nevertheless 
sufficient to create a reasonable doubt as to whether the 
Meibomian gland disease was initially manifested during 
service.  Resolving such doubt in the veteran's favor, the 
Board finds that the evidence supports service connection for 
Meibomian gland disease.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
August 2001 and January 2004, as well as in the November 2002 
statement of the case and January 2007 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the November 2002 
statement of the case and January 2007 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the August 2003 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided asked to send any information or 
evidence not previously submitted to the RO in the January 
2007 supplemental statement of the case.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates in the 
January 2007 supplemental statement of the case.  The Board 
further finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, private 
medical records, and multiple VA examinations and medical 
opinions.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided lay evidence in the form of his own written 
statements and testimony at his April 2002 RO hearing.  As 
there is no indication of outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

Service connection for open-angle glaucoma is denied.  

Service connection for mild nuclear sclerotic cataracts is 
denied.  

Service connection for Meibomian gland disease is granted.  


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


